Citation Nr: 9913100	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, 
manifested by acne and swelling of hands and feet, claimed as 
secondary to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active service from January 1967 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994, from 
the New Orleans, Louisiana, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for acne and swelling of feet and hands secondary 
to herbicide exposure.

The Board remanded the case in January 1997 for additional 
development.  Subsequently, the RO returned the case to the 
Board for appellate review.  Our preliminary review finds 
that it is necessary to remand the case again.  

The veteran, through his representative, points out that 
evidence submitted by the veteran dated August 24, 1998, was 
not addressed by the RO.  A review of the veteran's claims 
folder does not reveal that the RO considered this evidence 
with regard to the veteran's claim.  In addition, neither the 
veteran, nor his accredited representative, has waived RO 
consideration of that evidence.  See 38 C.F.R. § 19.37, § 
20.800 (1998).  Due process requirements mandate that the RO 
consider this evidence prior to appellate review.

The Board also notes that in the veteran's substantive appeal 
received in September 1994 he indicated that he had been told 
by a VA doctor at the Baton Rouge Clinic that Stevens-Johnson 
Syndrome is caused from chemical exposure.  As the veteran 
referenced other known and existing evidence, VA has a duty 
to notify the appellant of what is necessary to complete his 
application.  This statement put VA on notice of evidence 
providing an etiological link between a skin disorder and 
exposure to Agent Orange that possibly would provide a causal 
nexus sufficient to well ground the claim.  Accordingly, the 
veteran needs to be informed of the evidence necessary to 
complete his claim pursuant to 38 U.S.C.A. § 5103.

In addition, the veteran, through his representative, 
contends that the medical examiner did not comply with the 
remand directives and as such the medical examination was 
inadequate and should be returned.  Although our preliminary 
review finds that the examiner did address the remand 
directives, we agree that answers to the questions in the 
remand could have been stated with greater clarity and 
detail.

In addition, the veteran, through his representative, 
contends that the examiner rendered adjudicative decisions 
and requests that any subsequent examination performed in 
conjunction with this appeal be conducted by an examiner who 
has not previously examined the appellant.  While another 
view of the examination report would be that the examiner was 
merely rendering an opinion as requested by the Remand 
directives as to whether the present disorders had a link to 
service, and not an adjudicative decision, we would request 
that the RO, if possible, schedule the veteran to be examined 
by an examiner who has not previously examined him.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
dermatology examination to identify and 
evaluate any skin condition present by an 
examiner who has not previously examined 
him, if possible.  Consultations with 
other specialists should be performed, if 
necessary.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination.   

The examiner should diagnose each skin 
condition that the veteran currently has.  
The examiner should review the veteran's 
medical records and state whether any 
current skin disease is consistent with 
any skin disorders noted in service or 
due to exposure to Agent Orange.   If the 
examiner does not find chloracne or other 
acneform disease consistent with 
chloracne, this should be so stated. 

2.  The examiner should state whether the 
veteran currently has Stevens-Johnson 
syndrome or residuals of that syndrome.  
If the examiner does not find Stevens-
Johnson Syndrome or residuals of that 
syndrome, this should be so stated.  If 
the veteran has the syndrome or residuals 
of it, the examiner should express an 
opinion as to the etiology of Stevens-
Johnson Syndrome, including, but not 
limited to, an opinion specifically, 
whether it is due to Agent Orange 
exposure.  In addition, the examiner 
should express an opinion, based on 
review of the veteran's medical records 
and on medical understanding of Stevens-
Johnson syndrome, as to whether the 
syndrome is related to any disorder that 
manifested during service. 

3.  The examiner should state whether or 
not psoriasis is present.  If this 
condition is manifested, the examiner 
should express an opinion as to whether 
it is related to any disorder that 
manifested during service.  

4.  The veteran claims swelling of the 
hands and feet is due to exposure to 
Agent Orange.  The examiner should report 
whether the veteran currently has 
swelling of the hands and feet.  If the 
veteran has such symptoms, the examiner 
should express an opinion as to the 
etiology including whether or not it is 
due to exposure to Agent Orange.  The 
examiner should also comment as to 
whether these symptoms are related to 
another diagnosis e.g., Stevens-Johnson 
syndrome, rheumatoid arthritis, or 
another condition.

5.  The RO should inform the veteran that 
he needs to submit competent medical 
evidence demonstrating that acne and 
swelling of hands and feet are 
proximately due to his claimed exposure 
to Agent Orange in Vietnam.  The veteran 
should also be informed that a statement 
from a physician or medical professional, 
to the effect that there is an 
etiological link between his acne and/or 
swelling of hands and feet and exposure 
to Agent Orange would be of advantage to 
support and well ground his claim.  

6.  The additional evidence submitted by 
the veteran in August 1998 should be 
initially reviewed by the RO.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  No opinion, either legal or factual, is 
intimated as to the merits of the appellant's claim by this 
REMAND.  He is not required to undertake any additional 
action until he receives further notification from VA.  
However, while this case is in REMAND status, the appellant 
is free to submit additional evidence and argument on the 
question at issue.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


